DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's 6-15-21 election with traverse of Group I (claims 1-6) is acknowledged.  The traversal is on the ground(s) that the cited neat N,N-dimethylethylenediamine (“DMEDA”) in Coleman et al., US 2005/0234080 (published 10-20-05) (“Coleman”) “is not used as an absorbent,” but rather as a raw material to make a product.  This is not found persuasive because it matters not how a claimed product is to be used; a prior art product that structurally anticipates that claimed, even if used for a different purpose than an applicant’s stated purpose, still anticipates such a product claim.  MPEP 2111.02 II, citing, e.g., Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Additionally and/or alternatively, since Coleman’s cited DMEDA anticipates claim 1’s structural limitations, the claimed material’s property of being an absorbent will necessarily be present, since “[p]roducts of identical chemical composition can not have mutually exclusive properties.”  MPEP 2112.01 II, citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  It is also of no consequence that Coleman’s DMEDA is eventually mixed with other materials; if the DMEDA was neat for even a moment in time, which it was, Coleman meets claim 1 and thus destroys the requisite unity of invention a posteriori.  The requirement is still deemed proper and is therefore made FINAL.  Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the 6-15-21 reply.

Claim Interpretation
Claims 2-6 appear to merely recite properties of claim 1’s absorbent and, as such, will necessarily be met by prior art that meets claim 1’s structural limitations.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977); MPEP 2112.01.  The discovery or appreciation of a new property of a known material is not patentably distinct from the prior art.  See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (holding that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”); MPEP 2112.  See also MPEP 2112.01 II, citing In re Spada.

Claim Objections
Claim 1 is objected to for the following informalities: for consistency and clarity, “formula I” under the structure graphic should be changed to “Formula I” to harmonize with the “Formula I” recitation above the structure graphic.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the claim 1 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
Regarding claim 1, the phrase "and their typical representatives are…" renders the claim rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it is unclear whether or not the limitation(s) following the phrase are a required part of the claimed invention.  See MPEP § 2173.05(d).  While the claim’s list of “typical representatives” has been interpreted for examination purposes (MPEP 2173.06) via the broadest reasonable interpretation standard (MPEP 2111) as merely exemplary and not required, the rejection nevertheless needs addressing.
Claim 1 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it is internally inconsistent/contradictive.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  The reasons for the claim’s internal inconsistencies/contradictions are as follows:
The names of the recited “typical representatives” are inconsistent with the graphical depiction of Formula I.  Said names all omit the R3 ethylene group, rendering the names inconsistent with the graphical depiction thereof (when viewed in light of the descriptions of R1, R2, and R3
The names of the recited “typical representatives” all start with “ N, N’ ”, which indicates that one substituent listed thereafter is bonded to one N atom, and the other substituent is bonded to the other N atom, but this contradicts both the graphical depiction of Formula I as well as the recitations of what R1 and R2 are.  For example, the recitation” “N,N’-dimethylenediamine” is followed by the recitations that “R1 and R2 are CH3-”, but the latter quoted recitation actually describes an “ N,N ” substitution (as does the graphical depiction of Formula I) rather than an “ N,N’ ” substitution as written.
In sum, the “typical representatives” should be written (if they are not deleted from the claim as superfluous, see §7 above) as follows: N,N-dimethylethylenediamine, N,N-diethylethylenediamine, N,N-diisopropylethylenediamine, and N,N-di-n-butylethylenediamine.
Claim 1 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its recitation “which constitutes a certain degree of hydrophobicity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2173.05(b).  While the claim’s quoted recitation has been interpreted for examination purposes (MPEP 2173.06) via the broadest reasonable interpretation standard (MPEP 2111) meaning any degree/extent of hydrophobicity, the rejection nevertheless needs addressing
Regarding claim 2, the claim recites “the mechanism of phase change reaction is…” and depends from claim 1, but claim 1 does not recite a phase change reaction (or a mechanism thereof).  Hence, claim 2’s quoted recitation lacks sufficient antecedent bases, rendering claim 2 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd
Regarding claim 5, the claim is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its simultaneous recitations of “the absorbent” and “adsorbing CO2” (emphasis Examiner’s) are internally inconsistent/contradictive.  Trs. of Columbia Univ. v. Symantec Corp.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al., US 2005/0234080 (published 10-20-05) (“Coleman”).  Regarding claim 1 (interpreted as detailed above), Coleman discloses neat (i.e. pure, anhydrous) N,N-dimethylethylenediamine (i.e. R1 = R2 = -CH3; R3 = -CH2CH2-) (“DMEDA”).  See Coleman at, e.g., par. 530.  The 3o amine N atom’s alkyl substituents necessarily constitute/confer a/any degree of hydrophobicity.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Coleman, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over the same.1  Additionally and/or alternatively regarding claim 1, Coleman discloses neat (i.e. pure, anhydrous) DMEDA as detailed above.  See Coleman at, e.g., par. 530.  Since Coleman anticipates claim 1’s structural limitations, the mere property recitation “which… hydrophobicity” is reasonably expected to necessarily be present.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since Coleman’s DMEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed property to have been prima facie obvious before the effective filing date of the claimed invention.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Regarding claims 2-4 and 6, these claims are regarded as only reciting mere properties of claim 1’s composition and are thus necessarily present since Coleman’s neat DMEDA anticipates claim 1’s structural limitations.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since Coleman’s DMEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed properties to have been prima facie obvious before the effective filing date of the claimed invention.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.
Regarding claim 5, Coleman’s neat DMEDA is, by definition, anhydrous.  See Coleman at, e.g., par. 530.  The claim’s remaining recitations, regarding being an absorbent, and “no excess liquid… energy consumption”, are regarded as mere properties and are thus necessarily present since Coleman’s neat DMEDA anticipates claim 1’s structural limitations.  In re Best; MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since Coleman’s DMEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed properties to have been prima facie obvious before the effective filing date of the claimed invention.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner 


/DANIEL BERNS/ September 21, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rejections under 35 U.S.C. 102 and 103 (i.e. 102/103) are appropriate when a prior art product appears to be identical to a claimed product, save for the fact that the prior art is silent as to an inherent characteristic/property.  See MPEP 2112 III.